DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 14 recite the limitation “an elastically deformable intermediate element is disposed between a surface of the first catch that contacts a surface of the second catch when the positive contact is achieved between the first and second catches”. The claim states that the elastically deformable intermediate element is between a surface of the first catch, but it does not state which other surface or element the elastically deformable element is between. The word ‘between’ implies that the elastically deformable intermediate element must be adjacent to at least two objects, but only one is disclosed, rendering the claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 11 simply recite limitations that were already claimed in the independent claim on which they depend. Claim 1, line 3 discloses that “the torsion spring is secured in the through opening”, and claim 1, lines 7-8 disclose that the torsion spring is “non-rotatable relative to the vehicle body”. Claim 10, line 22 discloses that “the torsion spring is secured in the through opening”, and claim 10, lines 15-16 disclose that the torsion spring is “non-rotatable relative to the vehicle body”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson (GB 937027 A), as cited by Applicant.
Regarding claim 1, Nilsson discloses (Fig. 1-4) a bearing eye 4 for a leaf spring 13 for sprung support of a vehicle component of a vehicle body 1 of a vehicle (Fig. 1), the bearing eye comprising:
a through opening 4 and a torsion spring 6 (Fig. 2; Pg. 1, lines 13-16) therein; and
a first catch 5,
wherein the bearing eye 4 provides pivotable mounting of the leaf spring 13 on the vehicle body 1 (Pg. 1, lines 9-11),
wherein the torsion spring 6 is twistable relative to the bearing eye 4 (Pg. 1, lines 47-54) and connectable non-rotatably to the vehicle body 1 (Pg. 1, lines 72-74; via bracket 11),

wherein the first 5 and second catches form a locking engagement which, depending on a degree of relative twisting between the bearing eye 4 and the torsion spring 6, stops the relative twisting (Fig. 2; Pg. 1, lines 50-54; twisting of torsion spring 6 relative to bearing eye 4 deforms first catch 5, which is made of rubber. Therefore, the first catch 5 would progressively provide an opposing force to the twisting until it hit its maximum compression, at which point it would stop the relative twisting completely).
Regarding claim 2, Nilsson further discloses that the torsion spring 6 is secured in the through opening 4 to be non-rotatable relative to the vehicle body 1 (Pg. 1, lines 72-74; via bracket 11).
Regarding claim 3, Nilsson further discloses at least three first catches 5 arranged in a manner distributed uniformly along an inner circumference of the through opening 4 (Fig. 2; distributed uniformly in all four corners), and at least three second catches are arranged in a manner distributed uniformly along an outer circumference of the torsion spring 6 (Fig. 2; points of torsion spring 6 are distributed uniformly on all four sides).
Regarding claim 4, Nilsson further discloses that the first 5 and second catches are each designed as latching noses, and the locking engagement is formed by positive contact between the first catch 5 and the second catch (Fig. 2; Pg. 1, lines 50-54; first 
Regarding claim 9, Nilsson further discloses that the bearing eye 4 is a component which is separate from the leaf spring 13 and can be fixed on the leaf spring 13 (Fig. 1-4; Pg. 1, lines 37-56; via lever 2).

Regarding claim 10, Nilsson discloses (Fig. 1-4) a leaf spring 13 for sprung support of a vehicle component on a vehicle body 1 of a vehicle, the leaf spring comprising:
a first end section having a first bearing 12 for operably coupling the leaf spring 13 to the vehicle body 1 (Fig. 1; via bracket 11);
a second end section situated diametrically opposite to the first end section and having a second bearing 4 for operably coupling the leaf spring 13 to another portion of the vehicle body 1 (Fig. 1; Pg. 1, lines 54-56; via bracket 3); and
a spring-action section extending between the first end section and the right end section (portion of leaf spring 13 between left bearing 12 and right bearing 4 connected to lever 2),
wherein one or both of the first bearing 12 and the second bearing 4 comprises a bearing eye 4, the bearing eye comprising:
a through opening 4 and a torsion spring 6 (Fig. 2; Pg. 1, lines 13-16) therein; and
a first catch 5,

wherein the torsion spring 6 is twistable relative to the bearing eye 4 (Pg. 1, lines 47-54) and connectable non-rotatably to the vehicle body 1 (Pg. 1, lines 72-74; via bracket 11),
wherein the first catch 5 projects radially inwardly into the through opening 4 (Fig. 2; from walls of through opening 4), and the torsion spring 6 has a second catch (Fig. 2; points extending outwardly from central axis) that projects radially outwards into the through opening 4, and
wherein the first 5 and second catches form a locking engagement which, depending on a degree of relative twisting between the bearing eye 4 and the torsion spring 6, stops the relative twisting (Fig. 2; Pg. 1, lines 50-54; twisting of torsion spring 6 relative to bearing eye 4 deforms first catch 5, which is made of rubber. Therefore, the first catch 5 would progressively provide an opposing force to the twisting until it hit its maximum compression, at which point it would stop the relative twisting completely).
Regarding claim 11, Nilsson further discloses that the torsion spring 6 is secured in the through opening 4 to be non-rotatable relative to the vehicle body 1 (Pg. 1, lines 72-74; via bracket 11).
Regarding claim 12, Nilsson further discloses at least three first catches 5 arranged in a manner distributed uniformly along an inner circumference of the through opening 4 (Fig. 2; distributed uniformly in all four corners), and at least three second catches are arranged in a manner distributed uniformly along an outer circumference of 
Regarding claim 13, Nilsson further discloses that the first 5 and second catches are each designed as latching noses, and the locking engagement is formed by positive contact between the first catch 5 and the second catch (Fig. 2; Pg. 1, lines 50-54; first and second catches each extend into through opening substantially in the shape of a nose and first and second catches abut against each other as seen in Fig. 2).
Regarding claim 18, Nilsson further discloses that the bearing eye 4 is a component which is separate from the leaf spring 13 and can be fixed on the leaf spring 13 (Fig. 1-4; Pg. 1, lines 37-56; via lever 2).
Regarding claim 19, Nilsson further discloses that the bearing eye 4 is a separate component from the leaf spring 13 and is fixed on the first end section or the second end section (Fig. 1-4; Pg. 1, lines 37-56; bearing eye 4 is connected to right end of leaf spring 13 via lever 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Reast (US 2006/0255556 A1).
Regarding claim 20, Nilsson discloses all aspects of the current invention as described above except that the leaf spring has only a single leaf.
Reast teaches (Fig. 5; Para. [0023]) a leaf spring suspension system for a vehicle that has only a single leaf 92.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Nilsson by using only a single leaf for the leaf spring as disclosed by Reast because using only a single leaf allows only one adjusting means to be provided at one end of the leaf spring (Para. [0023] of Reast).

Allowable Subject Matter
Claims 5-8 and 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach bearing eyes for mounting leaf springs of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614